Exhibit 10.1

CONTRACT FOR DEED

PARTIES:

The parties to this agreement are Dlorah, Inc., a South Dakota corporation of
Rapid City, South Dakota, hereinafter referred to as “Seller” and Sharaf 3
Properties, LLC, a South Dakota Limited Liability Company, hereinafter referred
to as “Buyer.”

PURPOSE AND CONSTRUCTION:

The purpose of this Contract for Deed is to specify the agreed upon terms and
conditions of the sale of the real estate hereinafter described from the Seller
to the Buyer.

For purposes of interpretation of this agreement, reference to the singular and
masculine shall be construed to include the plural and feminine or neuter or
vice versa as the parties to and context of this agreement so require.

PROPERTY:

The real property, hereinafter “Property,” covered by this agreement is located
in Rapid City, Pennington County, and is described as follows:

Lots 1 through 10, Lots 13, 14, 15 and 16 and Lots 25-28 in Block 107 of the
Original Townsite;

Lots 11 Revised and 12 Revised in Block 107 of the Original Townsite as shown on
plat in Plat Book 17 at Page 150;

Lots 1-22 and Lots 26-32 in Block 108 of the Original Townsite;

Lots 7-16 in Block 109 of the Original Townsite;

Together with vacated Second Street between Lot 1 in said Block 108 and Lot 16
in said Block 109 and vacated Third Street between Lot 1 in said Block 107 and
Lot 16 in said Block 108

All in the City of Rapid City, Pennington County, South Dakota,

together with all improvements located thereon and subject to all rights of way,
patent reservations, easements and restrictions of record, if any

 

1



--------------------------------------------------------------------------------

PRICE AND TERMS OF PAYMENT:

The total purchase price for the property described above shall be the sum of
Four Million Dollars ($4,000,000) to be paid as follows:

The sum of Twenty Thousand Dollars ($20,000) received as consideration for an
Option paid by the Buyer to the Seller is hereby acknowledged and applied to the
purchase price. The balance in the amount of Three Million Nine Hundred Eighty
Thousand ($3,980,000) together with interest thereon at five percent (5%) per
annum, shall be due according to the following terms:

1. Interest on the balance due from time to time shall be charged and collected
at the rate of five percent (5%) per annum. Interest shall be paid not less than
annually on or before December 31 of each calendar year commencing with
December 31, 2013. The entire balance, principal and accrued interest, shall be
due on the third anniversary of the closing date. Interest shall commence on the
closing date.

All payments shall be applied first to accrued interest and the balance to
principal based upon actual days calculated on the basis of a 365 day year.

PREPAYMENT/RELEASE PARCELS

The Buyer shall, at all times, have full right of prepayment, being obligated
only for payment of interest to the date of payment in full of this Contract for
Deed. The Buyer further may, by making prepayments, obtain the release of
portions of the property for the prepayment sums for each identified as follows:

 

  1. The Administration Building and Gymnasium consisting of the buildings and
improvements, property described in Parcel No. 1, of Exhibit A, take out price
$2,250,000.00, total principal reduction required plus payment of interest on
said principal amount at date of take out.

 

  2. Library, property described in Parcel No. 2, of Exhibit A, take out price
$1,250,000.00, total principal reduction required plus payment of interest on
said principal amount at date of take out.

 

  3. Animal Health Building, property described as Parcel No. 3, of Exhibit A,
take out price $750,000.00 total principal reduction required plus payment of
interest on said principal amount to date of take out.

 

2



--------------------------------------------------------------------------------

  4. Dorm Building, property described as Parcel No. 4, of Exhibit A, take out
price $750,000.00, total principal reduction required plus payment of interest
on said principal amount at date of take out.

In the event of prepayments and releases, the total purchase price shall never
exceed $4,000,000.00.

In the event of a prepayment for a parcel, as permitted herein, the Seller shall
provide a Warranty Deed for the parcel selected. Any additional title insurance
expense or filing fee required for the parcel so released and transferred shall
be at Buyer’s expense.

TITLE:

A conveyance to the Buyer shall be made by good and sufficient Warranty Deed and
the transfer fee paid by the Seller. The Seller will cause the Warranty Deed(s)
to be deposited in escrow pending performance of this agreement by the Buyer.
The same may be replaced from time to time based upon any take outs by
prepayment as permitted under this Contract for Deed.

TITLE INSURANCE:

The parties agree that the Seller shall provide a commitment for an owner’s
policy of title insurance in the amount of Four Million and 00/100 Dollars
($4,000,000.00) at least three (3) days prior to closing. Buyer shall have three
(3) days after receipt thereof to examine the same and make any objections to
title or the same shall be deemed waived. Following closing, the Seller shall
cause the owner’s policy of title insurance to be issued subject to the standard
exceptions and the terms and conditions of this Contract for Deed.

ESCROW:

The parties to this agreement hereby designate Old West Escrow, of Rapid City,
South Dakota, as their escrow agent. Said escrow agent shall hold the original
copy of this contract, the warranty deed, and abstract of title or title
insurance policy pending performance of this agreement by the parties. Annual
distribution of interest payments to be made to Seller.

Seller and Buyer shall divide all initial and annual escrow charges.

Upon full performance of this agreement or a partial release of a specific
parcel pursuant to the Prepayment/Release Parcels above, the escrow agent shall
deliver to the Buyer the applicable Warranty Deed and upon full performance for
all parcels the title insurance policy.

 

3



--------------------------------------------------------------------------------

PERSONAL PROPERTY RETAINED:

The Seller and Buyer have agreed that the Seller shall retain the personal
property listed on Exhibit B on the premises at the Animal Health Building at
the time of closing.

ALLOCATION OF PURCHASE PRICE:

The parties acknowledge and agree that the sale and purchase price shall be
allocated as follows:

See Exhibit A attached hereto.

LIMITED WARRANTIES:

The Seller makes the following limited warranties:

(A) There are no leases or other tenancy agreements, either written or oral,
relative to the property which can or will be extended beyond the closing date,
with the exception of the Lease to the Seller. No one is or will be in
possession thereof, under claim of right, other than Seller on the closing date.

(B) Seller is not a party to any contract, written or oral, which will give rise
to a lien (including, but not limited to, construction lien or mechanic’s lien)
or other encumbrance on the property.

(C) There are no options, rights of refusal or other contracts to purchase all
or any portion of the property other than this agreement and the prior option
granted to the Buyer which is satisfied by this Contract for Deed. To Seller’s
knowledge, there are no restrictive covenants or contracts or agreements
affecting the use of the property other than those of record.

Buyer agrees and acknowledges that except for the Seller’s representations,
warranties and covenants set forth in this agreement and in the deeds and
documents delivered in connection with this agreement, Seller makes no
warranties or representations regarding the physical condition of the property
and as to matters relating to physical condition of the property outside of the
scope of Seller’s said warranties and representations. Buyer’s have had full
opportunity pursuant to an Option to Purchase to inspect the property and
acknowledge that they have completed such inspection as Buyer requires and agree
to accept the property in “as is” physical condition in reliance upon their own
physical inspections and environmental review of the site.

 

4



--------------------------------------------------------------------------------

TAXES:

The Seller shall pay the 2012 real estate taxes and any prior real estate taxes
at closing, if any there be. The real estate taxes for the year 2013 and all
subsequent real estate taxes upon the premises shall be paid by the Buyer. Buyer
shall furnish Seller with proof of payment by delivery of receipt for payment of
real estate taxes not later than November 1 of each year throughout the term of
this Contract beginning with November 1, 2014. In the event of nonpayment by
Buyer, the Seller reserves the right to make payment of real estate taxes in
order to protect Seller’s interest in the property. Seller shall not be required
to make such payments but in the event that Seller shall, any sum advanced for
payment of real estate taxes shall become an obligation of the Buyer due upon
demand from Seller together with interest thereon at twelve percent (12%) per
annum from and after the date of payment of the taxes by the Seller.

CLOSING COSTS:

The parties shall each pay their separate attorney’s fees for the preparation
and review of sale and closing documents. The parties shall split the title
insurance fee and closing fee. Seller shall pay the South Dakota transfer fee
and Buyer shall pay any fees to record the deed or deeds. Buyer shall pay any
additional title insurance fees or filing fees necessitated by release of a
parcel as permitted by this Agreement.

INSURANCE:

The Buyer agrees to insure any insurable buildings upon the property against
loss by wind, weather, fire, and extended coverage with buildings insured for at
least their replacement cost or maximum insurable value, whichever is less. Such
insurance coverage shall be obtained by the Buyer and maintained from the date
of execution and closing under this Contract for Deed until this agreement is
fully performed by the parties. Such insurance shall be with an insurance
company or companies authorized to do business in the State of South Dakota and
acceptable to the Seller. Seller shall be named as mortgagee on all hazard
insurance. Any portion of the Property which has been released as a prepayment
parcel shall be released from the requirements of providing insurance in favor
of the Seller as required herein against losses thereon.

In addition, Buyer agrees to obtain and maintain throughout the term of this
Contract a general liability insurance policy in the amount of not less than
Four Million Dollars ($4,000,000.00) single limit coverage with the Seller named
as additional insured thereon.

 

5



--------------------------------------------------------------------------------

Buyer agrees to furnish evidence of insurance coverage as required herein to the
Seller at closing and from time to time thereafter as required by this Contract
and upon request by the Seller.

Seller reserves the right to demand proof of such insurance and if such proof is
not forthcoming within ten (10) days, Seller may obtain such insurance and
charge the cost of such insurance to Buyer, the same to be due upon demand from
Seller together with interest thereon at twelve percent (12%) per annum from and
after the payment for such insurance by Seller. The failure of the Buyer to pay
the same upon demand shall be considered to be a default in Buyer’s performance,
as shall failure to provide such insurance and any action of the Seller to
obtain such insurance shall not be deemed a waiver of default.

All policies shall require a minimum of twenty (20) days notice of cancellation
to the Seller prior to any cancellation or termination of the same.

In the case of a partial loss to one or more improvements, the proceeds shall be
used to repair said improvements unless otherwise agreed by the parties. In the
case of a total loss to the improvement(s) in one or more of the parcels
identified in the section entitled “Prepayment/Release Parcels,” Buyer shall
elect, within sixty (60) days, to either utilize any insurance proceeds to
rebuild said improvement(s) or to apply all insurance proceeds toward payment of
the take out price for the specific parcel(s) in which the improvement(s) were
located.

RISK OF LOSS:

The Seller assumes all risk of loss until the date of closing. Thereafter, the
Buyer assumes all hazards of damage or destruction or risk of loss to any of the
improvements.

POSSESSION AND LEASE-BACK:

The parties agree that the Buyer may assume possession of the premises at
closing subject to the following:

1. Seller shall retain possession of and responsibility for maintenance and
utilities of the Animal Health building through May 31, 2013;

 

6



--------------------------------------------------------------------------------

2. Commencing June 1, 2013, Seller shall lease the Animal Health building and
parking back from the Buyer for a term of ten (10) years at $9.00 per square
foot. Seller will have the option to terminate the Lease at the end of five
(5) years according to Exhibit C attached hereto. Seller shall have the option
to renew the Lease for an additional term of five (5) years according to all of
the terms and conditions of the Lease. Buyer shall receive a monthly credit for
the rent of the Animal Health facility in the amount of the monthly rental
credited against Buyer’s interest obligation upon the debt remaining due from
time to time until Buyer has paid all balances due under this Contract.
Thereafter, rental shall be paid in the normal manner.

ASSUMPTION:

The Buyer acknowledges and agrees that this Contract for Deed is personal to the
parties and that the same shall not be assumable by any other party, however, it
may be assigned to a subsequent Buyer with the consent of the Seller, which
consent shall not be unreasonably withheld. No such consent shall be deemed to
be a release of Buyer from any of the terms and conditions of this agreement
unless specifically set forth therein nor shall Seller be required for any
reason to consent to release of Buyer from the terms hereof.

IMPROVEMENTS TO THE PROPERTY;

The Buyer shall not construct any new improvements nor make any structural
modifications or structural alterations of the property without the express
written consent of the Seller which consent shall not be unreasonably withheld.
Buyer shall disclose by reasonable disclosure, its plans for any such structural
changes or modifications or construction of any new structures and Buyer’s means
of financing the same and Seller shall have a period of ten (10) business days
within which to accept or reject such changes. The failure of the Seller to
object shall be deemed acceptance of the proposed changes. Buyer shall provide
proof of financing satisfactory to Seller prior to commencement of construction
of any improvements. Seller shall have ten (10) days in which to accept or
reject such financing and failure to object to proposed financing shall be
deemed acceptance of the same. This section will not apply to any parcel which
has been bought out.

LEASING – ASSIGNMENT OF RENTS:

Any leases of the property during the term hereof except the Lease to Seller
referred to above, shall be subject to prior approval of the Seller, which
approval shall not be unreasonably withheld, provided that Seller may object to
a proposed lease to a tenant providing animal health educational services in
direct competition with Seller’s animal health program pursuant to its Lease.

 

7



--------------------------------------------------------------------------------

The Buyer hereby assigns, transfers and sets over to Seller the rents, profits
and income derived from the real estate and the buildings and improvements on
the premises with full and complete authority and right in Seller in case of
default in the payment of the indebtedness or any part of such indebtedness or
failure to comply with any of the terms and conditions of this Contract for Deed
and to demand, collect, receive and receipt for such rents, income and profits,
to take possession of the premises without having a receiver appointed therefore
and to rent and manage the same from time to time and apply the net proceeds of
the rents, income and profits from the property on the indebtedness until all
delinquencies advanced and the indebtedness are paid in full by the application
of the rents or until title is obtained by the Buyer. Any parcels bought out
during the term of the Contract will be exempt and released from the Assignment
of Rents. Any approved lease shall survive all actions to enforce the Contract
for Deed and Seller shall not disturb a tenant’s possession of the premises, so
long as tenant is in full compliance with all of the covenants, terms and
conditions of such lease. Seller may require the tenant to attorn to the Seller
at any foreclosure of this Contract.

REPAIRS AND MAINTENANCE:

The Buyer acknowledges and agrees that Buyer shall maintain the premises in a
good condition. The Buyer shall further maintain all improvements in a state of
good repair throughout the term of this Contract in a responsible manner.

INSPECTION:

The Buyer acknowledges and agrees that the Seller has the right to inspect the
premises and improvements at reasonable times, upon reasonable notice throughout
the period of this Contract, in order to verify compliance with the terms and
conditions of this Contract.

MECHANIC’S LIENS:

The Buyer agrees that Buyer will not, at any time during the term of this
agreement, permit the filing of any Mechanic’s Lien against the above-described
property. Buyer agrees that if a Mechanic’s Lien is filed it will be discharged
within a period of thirty (30) days after the Buyer has notice of said filing
unless Buyer has a bona fide dispute with the lien holder, in which event, the
Buyer may post a bond for double the amount of the Mechanic’s Lien in the manner
provided by statute and proceed with litigation or other determination of the
Mechanic’s Lien causing the same to be discharged nevertheless upon final
determination thereof.

 

8



--------------------------------------------------------------------------------

WASTE:

While performing the terms of this agreement, Buyer agrees to make no
alterations to the above-described property which will diminish the value of the
property. Buyer shall permit no waste upon or damage to the property, the
structures and the improvements thereon keeping the same in a state of good
repair and condition at least equal to that which exists at the time when Buyer
takes possession.

ENVIRONMENTAL HAZARDS:

The Seller makes no disclosure or warranties as to hazardous materials located
upon the property as such materials are defined under any applicable federal,
state or local statute ordinance or regulation. The Buyer agrees that the Buyer
has had full opportunity to inspect the premises and to perform a Phase I
Environmental review of the site and accepts the same “as is” “where is.” The
Buyer further agrees that during the term of this Contract, Buyer shall not
place or cause to be placed or permit to be placed upon the premises or the
improvements thereof, any hazardous materials as the same may be defined by
federal, state, or local statute, ordinance or regulation, except in manners
acceptable according to ordinary building practices and then only upon notice to
the Seller.

EMINENT DOMAIN:

If any part of the Property is taken by public authority under the power of
eminent domain, any award of damages for such taking, up to the amount then
unpaid on the indebtedness hereby secured or if the damages paid are allocable
to only one described take out parcel, up to the take out amount, shall be paid
to the Seller and such amount shall be credited on the indebtedness secured
hereby. The balance of any such damages and awards, if any, shall be paid to the
Buyer.

BINDING EFFECT:

This agreement shall be binding upon the parties hereto, their personal
representatives, and permitted assigns.

INTEGRATION:

The parties agree that this writing, together with a Purchase Agreement,
constitutes the entire agreement between them and that there are no other oral
or collateral agreements or understandings of any kind or character except those
contained therein.

 

9



--------------------------------------------------------------------------------

DEFAULT:

In the event of the default of the Buyer to make any of the payments of interest
or principal or any part thereof or taxes herein provided to be paid by Buyer,
or any part thereof or to perform any of the covenants on Buyer’s part herein
provided to be performed by Buyer, then Seller may, at Seller’s option, give
notice of intention to declare the whole of the obligation remaining unpaid, due
and payable and if any of said delinquent payments or other defaults are not
made or cured and completed or full compliance with this Contract be not made by
Buyer within thirty (30) days of written notice of the aforesaid declaration to
Buyer by Seller, mailed to Buyer at Buyer’s last known address by certified
mail, return receipt requested, the whole of the obligation remaining unpaid
together with interest reserved for the balance of the Contract shall be
forthwith due and payable and this Contract shall be terminated as and for
default and Seller may retain all payments and improvements made by Buyer as and
for reasonable rental of the premises, actual damages being incapable of
ascertainment. It is specifically understood and agreed by and between the
parties hereto that all payments and improvements made by the Buyer to Seller up
to the time of any default shall be deemed as reasonable rental for delivery and
possession and for use and occupancy of the premises to the time of such
default.

Upon any default upon the part of the Buyer and after giving the aforementioned
thirty (30) day notice, Seller may alternatively, at Seller’s sole discretion,
declare the entire balance due and payable and proceed to collect the unpaid
balance due under the Contract for Deed from the Buyer in specific performance
or pursue such other remedies as Seller may have under the laws of the State of
South Dakota including strict foreclosure. It is not the purpose of these
provisions to exclude any remedy which may be available. Waiver by Seller at any
time of any default hereunder on the part of Buyer shall not constitute a waiver
by Seller of any other or subsequent default by Buyer.

In the event of a default on the part of the Buyer, Buyer will, upon failure to
cure such default then upon demand, quietly and peaceably surrender the premises
and possession thereof to Seller or Seller’s agent.

It is further stipulated and agreed that in the event of Buyer’s default
hereunder and if Buyer shall desire to redeem said property from foreclosure,
that Buyer shall, as a condition of said redemption, pay all reasonable and
necessary attorney’s fees incurred by the Seller to the time of said redemption
within the limitations of the applicable laws of the State of South Dakota.

 

10



--------------------------------------------------------------------------------

It is further agreed that in the event that Seller shall accept late payment or
performance of any of the terms of this Contract to be performed by Buyer, that
such acceptance by Seller shall not constitute a waiver of the time of
performance under this Contract and Buyer hereby waives the necessity of any
demand, objection or notice of default prior to acceptance by Seller of any late
payment or performance and does hereby stipulate that time is of the essence of
this agreement regardless of the acceptance by Seller of any late payment or
payments or performance without objection.

It is further agreed that in the event that Buyer fails to make a payment as
required herein within fifteen (15) days of the due date, then Buyer agrees to
pay Seller a late charge of five percent (5%) of the payment due. This late
charge shall not be construed to waive Buyer’s obligation to pay on time and if
Buyer is in default for a period of thirty (30) days following notice of default
as provided above, Seller may take such actions as Seller deems advisable.

The Buyer shall be required to reimburse the Seller for any attorney’s fees and
costs incurred in giving any notice of default or in any default proceedings as
a condition required to cure any such default and failure to do so shall be
deemed a failure to cure any default.

DATED this 28th day of March, 2013.

 

SELLER: DLORAH, INC. By:  

/s/ Ronald Shape            

Its:   CEO BUYER: SHARAF 3 PROPERTIES, LLC By:  

/s/ Hani Shafi

Its:   Managing Member            

 

11



--------------------------------------------------------------------------------

State of South Dakota             )

                                                 ) ss:

County of Pennington             )

On this the 28th day of March, 2013, before me, the undersigned officer,
personally appeared Ronald Shape who acknowledged himself to be the CEO of
Dlorah, Inc., a corporation, and that he, as such CEO being authorized so to do,
executed the foregoing instrument for the purposes therein contained by signing
the name of the corporation by Ronald Shape as CEO.

IN WITNESS WHEREOF I hereunto set my hand and official seal.

Sam Benne

Notary Public, South Dakota

My Commission Expires: 4-1-2016

(SEAL)

State of South Dakota             )

                                                 ) ss:

County of Pennington             )

On this the 28th day of March, 2013, before me, the undersigned officer,
personally appeared Hani Shafi who acknowledged himself to be the Managing
Member of Sharaf 3 Properties, LLC, a South Dakota Limited Liability Company,
and that he, as such Managing Member being authorized so to do, executed the
foregoing instrument for the purposes therein contained by signing the name of
the corporation by Hani Shafi as Managing Member.

IN WITNESS WHEREOF I hereunto set my hand and official seal.

Sam Benne

Notary Public, South Dakota

My Commission Expires: 4-1-2016

(SEAL)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

ALLOCATION OF SALE PRICE

Parcel No. 1 - Administration Building and Gymnasium

 

Building and Improvements

   $ 1,550,000.00   

Land

     450,000.00      

 

 

 

TOTAL

   $ 2,000,000.00   

Legal Description

Lots 1 through 16 and Lots 25 through 28 and the West One-half of Vacated Third
Street Right-of-Way adjacent to Lot 1 all of Block 107, Original Townsite of
Rapid City, Pennington County, South Dakota

Parcel No. 2 - Library

 

Building and Improvements

   $ 550,000.00   

Land

     450,000.00      

 

 

 

TOTAL

   $ 1,000,000.00   

Legal Description

Lots 4 through 22 of Block 108 and the East One-half of Vacated Third Street
adjacent to Lot 16, all of Block 108, Original Townsite of Rapid City,
Pennington County, South Dakota

Parcel No. 3 - Animal Health

 

Building and Improvements

   $ 200,000.00   

Land

   $ 300,000.00      

 

 

 

TOTAL

   $ 500,000.00   

Legal Description

Lots 1 through 3 and 26 through 32 of Block 108 and the West One-half of Vacated
Second Street adjacent to Lot 1 of Block 108, Original Townsite of Rapid City,
Pennington County, South Dakota

 

A-1



--------------------------------------------------------------------------------

Parcel No. 4 - Dormitory

 

Building and Improvements

   $ 100,000.00   

Land

   $ 400,000.00      

 

 

 

TOTAL

   $ 500,000.00   

Legal Description

Lots 7 through 16 of Block 109 and the East One-half of Vacated Second Street
adjacent to Lot 16 of Block 109, Original Townsite of Rapid City, Pennington
County, South Dakota

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

PERSONAL PROPERTY EXCLUDED FROM SALE

1. All personal property, equipment, including fixtures, which are used for
instructional purposes and can be removed without damage to the structural
portion of the building, all as located in the Animal Health Building located in
Parcel #3 as identified on Exhibit A.



--------------------------------------------------------------------------------

EXHIBIT C

COMMERCIAL LEASE



--------------------------------------------------------------------------------

COMMERCIAL LEASE

PROPERTY ADDRESS: 431 Kansas City Street                                     

                                                         Rapid City, SD
57701                                                     

 

Landlord

  Tenant Sharaf 3 Properties, LLC   Dlorah, Inc. d/b/a 528 Kansas City Street  
Rapid City, SD 57701  

National American University

Central Administration

5301 S. Highway 16, Suite 200

Rapid City, SD 57701

     

 

                    /NAU Lease Agreement   Page 1 of 13



--------------------------------------------------------------------------------

LEASE AGREEMENT

431 Kansas City Street

Rapid City, SD 57701

 

Landlord

  Tenant Sharaf 3 Properties, LLC   Dlorah, Inc. d/b/a

528 Kansas City Street

Rapid City, SD 57701

 

 

National American University

Central Administration

5301 S. Highway 16, Suite 200

Rapid City, SD 57701

 

 

1    Leased Premises    20    Surrender of Leased Premises 2    Use    21   
Quiet Enjoyment 3    Lease Term    22    Non-Disturbance 4    Delivery of Leased
Premises    23    Force Majeure 5    Options to Renew    24    Eminent Domain 6
   Rent    25    Notice 7    Holding Over    26    Default 8    Operating
Expenses    27    Assignment and Subletting 9    Security Deposit    28   
Relationship Between the Parties 10    Late Fee    29    Representations and
Warranties 11    Utilities    30    Brokers 12    Maintenance    31   
Attorneys’ Fees 13    Improvements    32    Severability 14    Signage    33   
Modification 15    Access to Premises    34    Governing Law 16    Insurance   
35    Entire Agreement 17    Damage by Fire or Other Casualty    36    Lease
Contingent Upon Approval 18    Waiver of Subrogation       19    Indemnification
     

Exhibit A       Leased Premises – Legal Description and Drawing

 

                    /NAU Lease Agreement   Page 2 of 13



--------------------------------------------------------------------------------

The Parties to this agreement are Sharaf 3 Properties, LLC, a South Dakota
limited liability company of 528 Kansas City Street, Rapid City, SD 57701
(Landlord) and National American University, a division of Dlorah, Inc., a South
Dakota corporation, of 5301 S. Highway 16, Suite 200, Rapid City, SD 57701
(Tenant) and collectively referred to as Parties.

Landlord hereby leases to Tenant the following-described premises on the terms
and conditions set forth below:

1. Leased Premises. The Leased Premises consist of the building (9800 square
feet) and the use of 50 parking spaces proximate to the building as depicted in
Exhibit A.

1.1 In addition to the Leased Premises, Tenant shall be entitled to Parking
which is a part of the Leased Premises for its students and employees, and
exclusive use of the Common Areas in and around the building, including
elevators, stairs, hallways, and other areas, subject to Landlord’s reasonable
rules and regulations.

1.2 Adequate Parking. Adequate Parking will be defined as: 50 Parking spaces
proximate to the building included in the description attached as Exhibit A.

2. Use and Exclusivity. The Leased Premises shall be used for the purpose of
postsecondary education, including academic, administrative, and other
associated activities. During the term of this Lease, Landlord shall not lease
or allow an assignment or sublease of space within the building/complex to
another postsecondary institution providing animal health educational services
in direct competition with Tenant’s animal health educational services without
Tenant’s prior written consent.

2.1 Tenant will use the Leased Premises solely for the purposes set forth above.
Tenant will not knowingly use or occupy the Leased Premises in violation of law
or any covenant, condition or restriction affecting the Building and will, upon
notice from Landlord, immediately discontinue any use of the Leased Premises
which is declared by any governmental authority having jurisdiction to be a
violation of law. However, if such declaration prohibits the main use intended
by Tenant, Tenant may terminate this Lease upon thirty (30) days’ written notice
to Landlord. Once in possession of the Leased Premises and after Landlord
completes any required work to the Premises, Tenant, at Tenant’s own cost and
expense, will maintain compliance with all laws, ordinances, regulations, rules
or any directives of any governmental agencies or authorities having
jurisdiction which will, by reason of the nature of Tenant’s use or occupancy of
the Leased Premises, impose any duty upon Tenant or Landlord with respect to the
Leased Premises or its use or occupation, including obtaining all licenses and
permits required for Tenant’s business. Tenant will not do or permit to be done
anything which will invalidate or increase the cost of any fire, extended
coverage or other insurance policy covering the Building or property located
therein. Tenant will, within ten (10) business days after written demand
therefore, reimburse Landlord for any additional premium charged for such policy
by reason of Tenant’s failure to comply with the provisions of this Section.
Tenant will not do or permit anything to be done in or about the Leased Premises
which will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building, or injure or annoy them, including causing excessive
noise, odors, or blocking or obstructing sidewalks, or entrances, or use or
allow the Leased Premises to be used for any unlawful purpose, nor will Tenant
cause, maintain or permit any nuisance in, on or about the Leased Premises.
Tenant will not commit or suffer to be committed any waste in or upon the Leased
Premises.

 

                    /NAU Lease Agreement   Page 3 of 13



--------------------------------------------------------------------------------

3. Lease Term. The initial term of this Lease shall be for a period of ten(10)
years from the Commencement Date.

3.1 Lease Termination. Tenant may, at any time, on or after May 31, 2018,
terminate this Lease upon twelve (12) months prior notice, said notice to be
given in the manner required under this Lease Agreement.

4. Delivery of Leased Premises – Commencement Date. The Leased Premises will be
considered delivered to Tenant “as is” on June 1, 2013, with Tenant already in
possession.

5. Options to Renew. Provided Tenant is not in default under the terms of this
Lease beyond applicable notice and cure periods, Tenant shall have one
(1) option to renew this Lease, for a period of five (5) years according to its
present terms with the exception that the term of the Lease shall be five
(5) years instead of ten (10) Tenant shall provide Landlord with written notice
of its intent to exercise each option at least six (6) months prior to the
expiration of the applicable term.

6. Rent. Tenant shall pay to Landlord monthly rent stated below, due and payable
in advance on the first day of each month during the Lease Term.

 

Period

   Monthly Rent      Rent Per Square Foot  

Months 1 – 120

   $ 7,350.00       $ 9.00   

Months         -         

   $         $     

Months         -         

   $         $     

7. Holding Over. If after expiration or earlier termination of the Term, Tenant
remains in possession of the Leased Premises with Landlord’s permission (express
or implied), Tenant will become a tenant from month to month only, upon all the
provisions of this Lease (except as to term and Rent), but the monthly
installments of Rent payable by Tenant shall be increased to one hundred and
twenty-five percent (125%) of the monthly installments of Base Rent payable by
Tenant at the expiration of the Term unless otherwise agreed in advance thereof.
Such monthly Rent shall be payable in advance on or before the first day of each
month. If either party desires to terminate such month to month tenancy, it must
give the other party not less than thirty (30) days’ advance written notice of
the date of termination.

8. Operating Expenses. In addition to rent, Tenant shall pay to Landlord its
proportionate share of expenses incurred in the operation of the Leased
Premises, including real estate taxes, based upon Tenant’s percentage of the net
rentable square footage of the building. Tenant’s percentage of the net rentable
square footage of the Building is 100%.

 

                    /NAU Lease Agreement   Page 4 of 13



--------------------------------------------------------------------------------

8.1 Operating Expenses shall mean all costs, expenses and disbursements of
maintaining and operating the Building and Real Estate, including but not
limited to all taxes that would first become delinquent in the event of
non-payment during the term of this Lease, assessments levied upon the Real
Estate, fixtures, and personal property used by Landlord at the Real Estate, all
insurance costs, all costs of labor, material and supplies for maintenance,
repair, non-capital replacement, and operation of the Real Estate, including but
not limited to line painting, lighting, snow removal, landscaping, exterior
cleaning, common utilities, depreciation of machinery and equipment used in such
maintenance, repair and replacement, and management costs, including the
salaries of on-site personnel below the level of Property Manager. Any increase
in Operating Expenses, except for Real Estate Taxes, insurance, utilities and
snow removal shall not be more than four percent (4%) annually on a
non-cumulative basis. “Operating Expenses” shall not include: the cost of
capital improvements; expenses for repairs, replacements, and general
maintenance which is caused by fire, windstorm, casualty or any other insurable
occurrence; alterations attributable solely to any tenants or prospective
tenants of the Building other than Tenant; principal and interest payments;
depreciation of the Building or Real Estate improvements or its contents or
components; accounting and legal fees relating to the ownership, construction,
leasing or sale of the Building, or Real Estate; all expenses directly resulting
from the negligence or willful misconduct of the Landlord, its agents, servants
or other employees; all bad debt loss, or rent loss; expenses incurred in
leasing or obtaining new tenants or retaining existing tenants, including
leasing commissions, legal expenses, or advertising.

8.2 On or before December 1 of each year, after the date of commencement,
Landlord will provide Tenant with its written estimate of the Operating Expenses
for the following year. Thereafter, beginning on January 1, Tenant shall pay its
share of the year’s estimated Operating Expenses in equal monthly installments,
due and payable with monthly rent.

8.3 On or before March 1 of each year Landlord shall determine the actual
operating expenses for the previous calendar year and furnish a copy of such
calculation to Tenant. If the payments made by Tenant exceeded Tenant’s share of
the actual operating expenses during the previous year, the excess shall be
applied to the current year’s monthly payments. If Tenant’s portion of the
actual operating expenses exceeded Tenant’s monthly payments, Tenant shall pay
the deficiency to Landlord within thirty (30) days after receipt of notice.

8.4 At Tenant’s request, Landlord will promptly provide evidence of the actual
operating expenses incurred for the building for the previous eighteen month
period. In the event of a conflict between the parties, Landlord shall permit
inspection of its records at Tenant’s expense.

8.5 On or before March 1 of the year following the termination of this Lease,
Landlord shall determine Tenant’s share of the actual operating expenses for the
previous calendar year. The appropriate party shall pay the difference between
the estimated and actual expenses to the other party by March 31.

9. Security Deposit. Tenant agrees to pay Landlord a Security Deposit in the
amount of $ N/A_, which amount will be deposited with Landlord upon execution of
this Lease (regardless of the Rent Commencement Date), as security for Tenant’s
faithful performance of its obligations under this Lease. Landlord and Tenant
agree that the Security Deposit may be commingled with funds of Landlord and
Landlord shall have no obligation or liability for payment of interest on such
deposit. If Tenant fails to pay any Rent or other amount when due and payable
under this Lease, or fails to perform any of the terms hereof, Landlord may
appropriate and apply or use all or any portion of the Security Deposit for Rent
payments or any other amount then due and unpaid, for payment of any amount for
which Landlord has become obligated as a result of Tenant’s default or breach,
and for any loss or damage sustained by Landlord as a result of Tenant’s default
or breach. Provided Tenant is not then in default of any of its obligations
hereunder at the time of Termination of this Lease and the tenancy of Tenant,
Landlord shall return the Security Deposit (or balance remaining after
application of the Security Deposit to any amounts due from Tenant pursuant to
this Lease) to Tenant. Landlord will provide along with the remaining Security
Deposit balance an accounting of the application of the Security Deposit to
Tenant within thirty (30) days of such application or Termination of this Lease.

 

                    /NAU Lease Agreement   Page 5 of 13



--------------------------------------------------------------------------------

10. Late Fee. If Tenant fails to pay rent, operating expenses, or any other
amounts required to be paid to Landlord under this Lease, on or before the tenth
day after such payment is due, Tenant shall pay Landlord a late fee of One
Hundred Dollars ($100.00). This late fee will be waived for the first occurrence
of such a failure in any one calendar year.

11. Utilities. Tenant shall directly pay all separately metered utilities for
the Leased Premises. The separately metered utilities for the Leased Premises
are checked below:

 

x    Electricity    x    Gas    x    Water                       

Landlord shall provide all common utilities and all utilities serving Common
Areas as a part of the Operating Expenses.

12. Maintenance. Landlord shall maintain in good and safe condition the common
areas, the structural portions of the Building, including the foundations,
load-bearing and exterior walls (excluding glass), sub-flooring, roof (including
skylights), and those portions of the electrical systems, plumbing systems, and
main sewer system that are installed or furnished by Landlord, and which are not
located within the Leased Premises, as well as the gutters and downspouts on the
Building which serve the Leased Premises.

12.1 Tenant shall maintain the Leased Premises, including the sewage disposal,
if applicable, and plumbing systems within the Leased Premises, at its own
expense and shall surrender the same to Landlord in good condition at the
termination of this Lease, normal wear and tear excepted.

12.2 If Landlord fails or refuses to maintain the Leased Premises or common
areas as required by this Lease within thirty (30) days from the date on which
Tenant makes a written demand on Landlord, or at any time in the event of an
emergency, Tenant may perform such maintenance, repair, or replacement. All sums
reasonably disbursed, deposited or incurred by Tenant in connection with such
performance, shall be paid by Landlord to Tenant within thirty (30) days of
demand; if not paid with thirty days, Tenant at its election may offset such
amounts against rent.

 

                    /NAU Lease Agreement   Page 6 of 13



--------------------------------------------------------------------------------

13. Improvements. Tenant shall not make Alterations to the Leased Premises
without obtaining the prior written consent of Landlord. Notwithstanding the
foregoing, Tenant may make minor non-structural changes costing less than Ten
Thousand Dollars ($10,000.00) in any twelve (12) month period to the Leased
Premises without Landlord’s consent, but after providing Landlord with ten
(10) business days prior written notice of its intent to make such changes.
Landlord approved improvements will be considered part of the Leased Premises
and will not require removal upon Lease Termination unless considered a trade
fixture by Tenant. All work with respect to any Alterations or changes shall be
done in a good and workmanlike manner by properly qualified and licensed
personnel and in accordance with local building code and such work shall be
diligently prosecuted to completion. Tenant shall pay the costs of any work done
on the Leased Premises pursuant to this section, and shall keep the Leased
Premises and Building free and clear of liens of any kind, except in the event
of a legitimate dispute with a contractor. Tenant shall indemnify, defend
against and keep Landlord free and harmless from all liability, loss, damage,
costs, attorneys’ fees and any other expense incurred on account of claims by
any person performing work or furnishing materials or supplies for Tenant or any
person claiming under Tenant. Unless otherwise agreed by the parties, all
Leasehold Improvements and Alterations made to the Leased Premises shall become
the property of Landlord and be surrendered with the Leased Premises upon the
expiration of the Term; provided, however, Tenant’s equipment, machinery and
trade fixtures which can be removed from the Leased Premises shall remain the
property of Tenant and may be removed. Tenant shall promptly repair any damage
to the Leased Premises or to the Building resulting from such removal.

14. Signage. Tenant shall be allowed to place and maintain signs as set forth in
current locations in accordance with applicable law. Tenant will own and will be
responsible for all liability associated with placement and maintenance of the
signage.

15. Access to Premises. Landlord, its employees and agents may enter the Leased
Premises with Tenant’s prior consent at reasonable times for the purposes of
examining or inspecting the same, showing the same to prospective purchasers,
mortgagees or tenants, and making repairs, alterations or improvements to the
Leased Premises. In the event of an emergency, Landlord, its employees and
agents may enter the Leased Premises without Tenant’s consent for the purpose of
abating the condition.

16. Insurance. Tenant shall carry general commercial liability insurance
covering the Leased Premises and Tenant’s use of the premises for any casualty
resulting in bodily injury, death or property damage. Such coverage shall be in
the minimum amount of one million dollars ($1,000,000.00) for each occurrence
and three million dollars ($3,000,000.00) general aggregate. The policy shall
name Landlord as an additional insured and include an endorsement that the
insurer will notify Landlord at least thirty (30) days prior to any material
modification or cancellation of such policy.

17. Damage by Fire or Other Casualty. If, during the term of this Lease, the
Leased Premises shall be so damaged by fire or any other cause except Tenant’s
negligent or intentional act so as to render the Leased Premises untenantable,
the rent shall be abated while the Leased Premises remain untenantable; and in
the event of such damage, Landlord shall elect whether to repair the Premises or
to cancel this Lease, and shall notify Tenant in writing of its election within
sixty (60) days after such damage. In the event Landlord elects to repair the
Premises, the work or repair shall begin promptly and shall be carried on
without unnecessary delay. In the event Landlord elects not to repair the Leased
Premises, the Lease shall be deemed canceled as of the date of the damage. Such
period of untenantability shall not extend the Lease term.

 

                    /NAU Lease Agreement   Page 7 of 13



--------------------------------------------------------------------------------

18. Waiver of Subrogation. Landlord and Tenant agree that the party carrying
insurance and suffering any loss covered by that insurance releases the other
from all claims with respect to that loss, including claims with respect to the
negligence of the other party. Landlord and Tenant agree that their respective
insurance companies shall have no right of subrogation against the other on
account of any such loss except as otherwise specifically provided herein.

18.1 Said mutual waivers shall be in addition to, and not in limitation or
derogation of, any other waiver or release contained in this lease with respect
to any loss or damage to property of the parties hereto. Inasmuch as the said
waivers will preclude the assignment of any aforesaid claim by way of
subrogation (or otherwise) to an insurance company (or any other person), each
party hereto agrees immediately to give to each insurance company which has
issued to it policies of casualty and liability insurance written notice of the
terms of said mutual waivers, and to have such insurance policies properly
endorsed, if necessary, to prevent the invalidation of said insurance coverage
by reason of said waivers.

19. Indemnification. Subject to the waiver of subrogation set forth in the
previous section, each party shall indemnify, hold harmless, and defend the
other party from and against any and all costs, expenses, liabilities, losses,
damages, suits, actions, fines, penalties, demands, or claims of any kind,
including reasonable attorneys’ fees, asserted by or on behalf of any person,
entity, or governmental authority arising out of or in any way connected with:
(a) a failure to perform any of the agreements, terms, or conditions required by
this Lease; (b) a failure to comply with any law, statute, ordinance,
regulation, or order of any governmental authority; or (c) any death or personal
injury, or damage to, or loss of property that may occur on or about the
premises, except as the same may be the result of the negligence or willful
misconduct of the other party, its employees, or agents. The obligations under
this section shall survive the termination of this Lease.

20. Surrender of Leased Premises. Tenant will peaceably surrender the Leased
Premises to Landlord on the Lease Expiration Date or upon early termination of
the Lease, in broom-clean condition and in as good condition as when Tenant took
possession, except for reasonable wear and tear. Any damage to the Leased
Premises, including any structural damage, resulting from Tenant’s use or from
the removal of Tenant’s Property shall, at Landlord’s election, be repaired by
either Landlord or Tenant, but in either case at Tenant’s expense. Tenant shall
remove Tenant’s Property on or before the date that Tenant surrenders the Leased
Premises. Prior to the date Tenant is to actually surrender the Premises to
Landlord, Tenant agrees to give Landlord reasonable prior notice of not less
than twenty (20) days of the exact date Tenant will surrender the Leased
Premises so that Landlord and Tenant can schedule a walk through of the Leased
Premises to review the condition of the Leased Premises and identify the Trade
Fixtures, and any unapproved Leasehold Improvements, Alterations, additions or
changes which Tenant plans to remove and any repairs Tenant is to make upon
surrender of the Leased Premises.

21. Quiet Enjoyment. Landlord shall ensure and protect Tenant’s quiet enjoyment
of the Leased Premises during the term of this Lease.

 

                    /NAU Lease Agreement   Page 8 of 13



--------------------------------------------------------------------------------

22. Non-disturbance. Landlord shall promptly obtain and deliver to Tenant a
non-disturbance agreement from each mortgagee and other lien holder providing
that this Lease shall survive all actions taken to enforce the mortgage or lien
and that mortgagee or lien holder shall not disturb Tenant’s possession of the
Premises, so long as Tenant is in full compliance with all of the covenants,
terms and conditions of the Lease. Tenant agrees that in the event that any
proceedings are brought for the foreclosure of any mortgage or lien, Tenant
shall attorn to the purchaser, at such foreclosure sale, if requested to do so
by such purchaser.

23. Force Majeure. In the event that Landlord or Tenant shall be unable to
perform any act or thing required hereunder by causes beyond its control,
including, but not limited to, war, invasion or hostility; work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; manmade or natural casualties; adverse weather conditions or other acts
of God; acts of omissions of governmental or political bodies; or civil
disturbances or riots, then both parties shall be excused from performing their
obligations under the Lease during such period. Both parties’ obligations to
perform all covenants and agreements under this Lease shall immediately resume
upon termination of such condition and the Lease shall be extended for a period
equivalent to the length of such delay.

24. Eminent Domain. If any part of the Leased Premises is taken by public
authority under the power of eminent domain, then this Lease shall terminate as
to that portion of the premises, with rent adjusted accordingly. If such taking
prevents the practical use of the premises for Tenant’s purposes, Tenant may
terminate this Lease by giving written notice of such termination to Landlord
not later than thirty (30) days after the taking. Any award of damages for such
taking shall be the exclusive property of Landlord, including all damages
awarded as compensation for diminution in value to the leasehold, without any
deduction for the value of any unexpired term of this Lease.

25. Notice. Any notice that one party is required by this Lease Agreement to
give to the other party shall be given by first class mail, or by actually
delivering the same to the party’s address(es) indicated below, or such
subsequent address(es) as one party may furnish in writing to the other party.

 

Landlord    Tenant

 

Sharaf 3 Properties

528 Kansas City Street

Rapid City, SD 57701

  

 

Dlorah, Inc. d/b/a

 

National American University

Attn: Business Office

5301 S. Highway 16, Suite 200

Rapid City, SD 57701

              

Each such notice shall be deemed to have been given at the time it shall be
personally delivered to such address or two days after it is deposited in the
United States mail.

26. Default.

26.1 Tenant’s Default. The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:

 

                    /NAU Lease Agreement   Page 9 of 13



--------------------------------------------------------------------------------

26.1.1. If Tenant abandons or vacates the Leased Premises. Abandonment is herein
defined to include, but is not limited to, any absence by Tenant from the Leased
Premises for fifteen (15) days or longer while in default of any provision of
this Lease; or

26.1.2. If Tenant fails to pay any Rent or any other charges required to be paid
by Tenant under this Lease and such failure continues for ten (10) days after
written notice thereof from Landlord to Tenant after such payment is due and
payable; or

26.1.3. If Tenant fails to promptly and fully perform any other covenant,
condition or agreement contained in this Lease, and except with respect to
Subsections 26.1.1. and 26.1.2. above, such failure continues for thirty
(30) days after written notice thereof from Landlord to Tenant. Such notice
shall be in lieu of, and not in addition to, any notice required under
applicable Unlawful Detainer statutes; or

26.1.4. If a writ of attachment or execution is levied on this Lease or on any
of Tenant’s Property located on the Leased Premises;

26.2 Landlord’s Default. If Landlord fails to perform any covenant, condition,
or agreement contained in this Lease within thirty (30) days after receipt of
written notice from Tenant specifying such failure (or if such failure cannot
reasonably be cured within thirty (30) days, if Landlord does not commence to
cure the failure within that thirty (30) day period), then such failure shall
constitute a default hereunder.

26.3 Remedies. In the event of any default by either party hereunder, the other
party will be entitled to any and all remedies available under law and equity,
with each party having a duty to act reasonably and to mitigate damages
resulting from any breach or default.

27. Assignment and Subletting. Tenant may not assign or sublease any interest in
the Leased Premises without the prior written consent of Landlord, which consent
shall not be unreasonably withheld. However, Tenant may assign this Lease
Agreement to any entity that is a direct successor to Tenant without Landlord’s
consent provided that the use of the Leased Premises does not change.

28. Relationship Between the Parties. Landlord and Tenant shall not, by virtue
of the execution of this Lease or the leasing of the Leased Premises, become or
be deemed partners or joint venturers.

29 Representations and Warranties. Landlord represents and warrants that: it is
duly organized and in good standing in accordance with the laws of the state in
which it is organized.

 

                    /NAU Lease Agreement   Page 10 of 13



--------------------------------------------------------------------------------

30. Brokers. The parties acknowledge that     N/A            represents Landlord
and     N/A            represents Tenant in this transaction.

31. Attorneys’ Fees. In any litigation arising out of this Lease, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and disbursements, as allowed by law.

32. Severability. If any provision of this Lease is determined to be invalid,
void, or unenforceable, the remaining provisions shall remain in full force and
effect unless such determination shall effectively terminate the ability of
Tenant to utilize the Leased Premises for its intended purpose.

33. Modification. There may be no modification of this Lease Agreement, except
in writing, executed with the same formalities as this instrument.

34. Governing Law. This Lease shall be construed and enforced in accordance with
the laws of the state in which the Leased Premises are located.

35. Entire Agreement. This instrument constitutes the entire agreement regarding
the subject matter, and supersedes all previous communications, representations,
or agreements, either verbal or written, between the parties.

Signed in duplicate on the date(s) set forth in the acknowledgments. This Lease
is effective as of the last date of signature.

 

SHARAF 3 PROPERTIES, LLC       DLORAH, INC. D/B/A Landlord       NATIONAL
AMERICAN UNIVERSITY       Tenant By:   

 

      By:   

 

Title:   

 

      Title:   

 

Date:   

 

      Date:   

 

Acknowledgments on following page

 

                    /NAU Lease Agreement   Page 11 of 13



--------------------------------------------------------------------------------

STATE OF                 )

                                     ) SS.

COUNTY OF             )

On this the         of             , 2013, before me, the undersigned officer,
personally appeared                 , who acknowledged         self to be the
                        of                         , and that     he, in such
capacity, being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the                 by
    self in such capacity.

IN WITNESS WHEREOF I hereunto set my hand and official seal.

 

(SEAL)   

 

   Notary Public My commission expires:   

 

  

STATE OF SOUTH DAKOTA )

                                                     ) SS.

COUNTY OF PENNINGTON  )

On this the         of             , 2013, before me, the undersigned officer,
personally appeared Dr. Ronald Shape, who acknowledged himself to be the Chief
Executive Officer of National American University, a division of Dlorah, Inc., a
South Dakota corporation, and that he, in such capacity, being authorized so to
do, executed the foregoing instrument for the purposes therein contained by
signing the name of the university by himself in such capacity.

IN WITNESS WHEREOF I hereunto set my hand and official seal.

 

(SEAL)   

 

   Notary Public My commission expires:   

 

  

 

                    /NAU Lease Agreement   Page 12 of 13



--------------------------------------------------------------------------------

Exhibit A – Legal Description and Drawing of Leased Premises

The building (9800 square feet) located at 201 Kansas City Street on the
following described property:

Lots 1 through 3 and 26 through 32 of Block 108 and the West One-half of Vacated
Second Street adjacent to Lot 1 of Block 108, Original Townsite of Rapid City,
Pennington County, South Dakota and the use of 50 parking spaces proximate to
the building.

 

                    /NAU Lease Agreement   Page 13 of 13